DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021, 11/19/2019, were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claim 5: 
a control unit configured  to collect solving result data….
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations, in claim 5, “a control unit configured  to collect solving result data.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a method, and independent claim 5 recites an apparatus. Therefore, step 1 is satisfied for claim 1-5.
Step 2A Prong One: the independent claims limitations, establishing a question database…, estimating a correct answer probability; establishing, from the question database, at least one set of mock test questions…; and estimating… a predicted score for the mock test question are steps, under the broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human using pen and paper can perform all of the recited steps using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The recitation of a computing device in the claims does not negate the mental nature of these limitations because the claim merely uses the computing device as a tool to perform the otherwise mental process. See October Update at section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Step 2A Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of collecting solving result data which is nothing more than insignificant extra-solution activities (see MPEP 2106.05(G) (3)). Therefore, these additional elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computing component.  The computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computing device is recited at a high level of generality, and, as disclosed in the specification, are well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claims are not eligible.

Claims 2-4 directed to the same abstract idea without significantly more. There are no additional elements recited in this claims that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same abstract idea as claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baraniuk et al., U.S. Pub No: US 20140279727 A1 (Hereinafter “Baraniuk”) in view of Podgorny et al., U.S. Pub No: US 20160217472 A1 (Hereinafter “Podgorny”).

Regarding claim 1, Baraniuk discloses A method for estimating, by a learning data analysis server, a predicted score of a user for test questions, the method comprising:
step a of establishing a question database including a plurality of questions, of collecting solving result data of a plurality of users for the questions, and of estimating a correct answer probability of a random user for a random question by using the solving result data (see paragraph [0069-0071], wherein learners may use client computers to access questions from the server and provide answers to the questions. The server may grade the questions automatically based on answers previously provided, e.g., by instructors or the authors of the questions. As shown in FIG. 1.1(a), we may be provided with data relating to the correctness of the learners' responses to a collection of questions);
step b of establishing, from the question database, at least one set of mock test questions similar to a set of external test questions which has been set without using the question database (see paragraph [0065, 0075, 0200-0201, 0214], wherein The sparse graph stemming from the estimated W matrix automatically groups questions into similar types based on their concept association; this graph makes it straightforward to find a set of questions similar to a given target question (mock test questions)); and
Although Baraniuk discloses calculations using the modeling vectors to determine the likelihood of user selecting the correct answer choice. Table 4 shows the correct answer likelihood (see paragraph [0078-0079, 0206], Table 4,), Baraniuk fails to explicitly disclose step c of estimating, for the random user who has not solved the mock test question set, a predicted score for the mock test question set by using the correct answer probability of the user for each question constituting the mock test question set, and providing the estimated predicted score as a predicted score for the external test questions.
Podgorny discloses step c of estimating, for the random user who has not solved the mock test question set, a predicted score for the mock test question set by using the correct answer probability of the user for each question constituting the mock test question set, and providing the estimated predicted score as a predicted score for the external test questions ( see paragraph [0068] and fig.1A, wherein it was determined that the biggest positive and negative impacts on AXC user satisfaction came from the answers to closed-ended and “how/why” type/format questions, respectively. While it is difficult to alter the broad category/subject of the question, e.g., switching user attention from product related questions to subject matter related questions, it was determined that it may be possible to transform the question type/format from a low quality format question, with a low predicted user satisfaction with any answer to the question, to a high quality format question, with a higher predicted user satisfaction with any answer to the question. For example, asking the user to re-phrase/transform a “Why” type/format question into a closed-ended type/format question).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Baraniuk to include estimating, for the random user who has not solved the mock test question set, a predicted score for the mock test question set by using the correct answer probability of the user for each question constituting the mock test question set, and providing the estimated predicted score as a predicted score for the external test questions, as taught by Podgorny, since doing so would help improving the satisfaction of other searching users with the question and answer content which can be predicted to ensure answers likely to result in poor user satisfaction ratings are never provided to the users  (Podgorny; paragraphs [0009]).
 
Regarding claim 2, the combination of Baraniuk and Podgorny further disclose wherein step b comprises:
establishing the mock test question set, using an average correct answer rate of all users for respective questions constituting the mock test question set, in such a manner that an average score of the all users for the mock test question set corresponds to a preset range (Baraniuk, see paragraph [0026, 0194, 0208-0209], wherein for .mu..sub.0 we calculate the average rate of correct answers p.sub.s on observed graded responses of all learners to all questions and use .mu..sub.i=.PHI..sub.pro.sup.-1(p.sub.s) ).

Regarding claim 3, the combination of Baraniuk and Podgorny further disclose wherein step b comprises:
establishing the mock test question set to follow question type distribution information of the previously calculated external test question set (Baraniuk, see paragraph [0069], wherein earners may use client computers to access questions from the server and provide answers to the questions. The server may grade the questions automatically based on answers previously provided, e.g., by instructors or the authors of the questions. Learners may access the server to determine (e.g., view) their estimated concept-knowledge values for the concepts that have an extracted by the computational method(s), and/or, to view a graphical depiction of question-concept relationships determined by the computational method(s), and/or, to receive recommendations on further study or questions for further testing).
Regarding claim 4, the combination of Baraniuk and Podgorny further disclose wherein step b comprises:
obtaining actual score information of at least one user for the external test question set (Baraniuk, see paragraph [0069, 0071], wherein calculate the probabilities that the learners answer the questions correctly in terms of WC+M, where W and C are matrix versions of W.sub.i,k and C.sub.k,j, respectively, and M is a matrix containing the intrinsic question difficulty .mu..sub.i on row i. We transform the probability of a correct answer to an actual 1/0 correctness via a standard probit or logit link function); and
establishing the mock test question set in such a manner that the predicted score of the user for the mock test question set approaches the actual score information (Baraniuk, see paragraph [0069, 0071], wherein transform the probability of a correct answer to an actual 1/0 correctness via a standard probit or logit link function).

Claim 5 is rejected under the same rationale as claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165